Matter of Cynthia B.C. v Peter J.C. (2018 NY Slip Op 03207)





Matter of Cynthia B.C. v Peter J.C.


2018 NY Slip Op 03207


Decided on May 3, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2018

Acosta, P.J., Friedman, Manzanet-Daniels, Kapnick, Kern, JJ.


6454

[*1]In re Cynthia B.C., Petitioner-Appellant,
vPeter J.C., Respondent-Respondent.


Hegge & Confusione, LLC, New York (Michael Confusione of counsel), for appellant.

Appeal from order, Family Court, New York County (Clark V. Richardson, J.), entered on or about May 16, 2016, which denied on procedural grounds petitioner's objection to a Support Magistrate's order, unanimously dismissed, without costs, as taken from a nonappealable paper.
Petitioner's objection, which was denied by the court on the ground that she did not file proof of service of a copy of the objection on respondent father, is not reviewable on appeal (see Family Ct Act § 439[e]; Matter of Dallas C. v Katrina J., 121 AD3d 456 [1st Dept 2014]). Petitioner acknowledges that she did not file an affidavit of service showing that she served her objection on respondent or respondent's counsel. This failure to file proof of service of her objection "is a failure to fulfill a
condition precedent to filing timely written objections to the Support Magistrate's order, and consequently, a waiver of [the] right to appellate review" (Matter of Naomi S. v Steven E., 147 AD3d 568, 568 [1st Dept 2017]; see Dallas C. at 456).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 3, 2018
CLERK